[Cite as Disciplinary Counsel v. Engel, 134 Ohio St.3d 1280, 2012-Ohio-5994.]




                          DISCIPLINARY COUNSEL v. ENGEL.
[Cite as Disciplinary Counsel v. Engel, 134 Ohio St.3d 1280, 2012-Ohio-5994.]
(No. 2011-1722—Submitted December 17, 2012—Decided December 20, 2012.)
                        ON APPLICATION FOR REINSTATEMENT.
                                 __________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Joshua Adam Engel, Attorney
Registration No. 0075769, last known business address in Lebanon, Ohio.
        {¶ 2} The court, coming now to consider its order of May 17, 2012,
wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a
period of six months, finds that respondent has substantially complied with that
order and with the provisions of Gov.Bar R. V(10)(A).
        {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio.
        {¶ 4} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and KENNEDY, JJ., concur.
                               ______________________